            Case 1:20-cv-01493-TJK Document 27-2 Filed 12/07/20 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                       CIVIL DIVISION

_______________________________

DAVID E. HOFFMAN JR.
     Plaintiff

       v.                                                   Judge Timothy J. Kelly

                                                            C.A. 1:20-cv-01493
Homayoun Ranjijifroody dba
Mortgage Enterprise America Inc.                            Date: TBD
aka Loansmarter Inc. dba                                    Time: TBD
Loansmarter.com, Loansmart
Capital LLC, and Howie Jays;                                Complaint Filed:        June 1, 2020

Iam Jouett and Tracy Lynn Jouett
dba LoanSmart LLC
       Defendants
_______________________________


                              DECLARATION OF ROBERT DEWITTY


       I, Robert DeWitty, declare as follows:


        1.     On or about December 3, 2020, I accessed the Facebook page operated by Defendant
Ranjijifroody, which included multiple references to the mark “Loansmarter”. I screenshot several
images from the Facebook page, which are hereby reproduced as Exhibits A-F.


        2.     On or about December 3, 2020, I accessed the database of the Nationwide Multi-State
Licensing System (“NMLS”) and performed a search for RANJIJIFROODY. I located the result from
the search, which is hereby reproduced as Exhibit G.


       I declare under penalty of perjury that the foregoing is true and correct.
       Executed this 3rd day of December 2020 in Washington, D.C., USA.


                                                     _______________________
                                                     Robert DeWitty.
